DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                         Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-20, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Oriet et al. (US-2011/0,017,527, hereinafter Oriet) as instantly claimed is that while the prior art of Oriet teaches a vehicle is constructed of three modules including a front end module having a monocoque one piece body, a tail module having a monocoque one piece body and a power train module adapted for installation under at least one of the front end module and the tail module. However, Oriet does not show the claimed feature of molding a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle, which is best shown in (Fig. 2 & Fig. 9) of the instant application. As shown in Oriet (Fig. 4), Oriet utilizes either a trailing edge 11 of the front end module 12 or an expansion band 16 may be grooved 11 while the leading edge 15 of the tail module 14 or any expansion band 16 is beveled to fit tongue and groove and provide a smooth exterior surface, ([0021]) or a pin (25) to provide a connection for a bracket between the trailing sections to leading sections of the hull ([0022]). Accordingly, Oriet is silent on molding a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Glover et al. (WO-2016,016,662) – teaches in the (Abstract) a method of forming a composite structure comprising: forming a substantially rigid former comprising a hollow region; arranging a spacer over the hollow region to increase the outer circumference of the former in the hollow region; wrapping the former and the spacer with reinforcing fibre; withdrawing the spacer; and coating the surface of the hollow region with the wrapped fibre. However, like Oriet above, Glover is silent on molding a second section of the base that extends forward of the first section in a longitudinal direction beyond the frame such that the second section is not overlaid by the frame at a forward end of the land vehicle.
William Peters (US-2005/0,279,541, hereinafter Peters) teaches a four-wheel electric vehicle includes wheels having electric hub or geared, series wound induction drive motors mounted on one or more wheels. With ([0056]) describing that the vehicle body comprises a number of sections, including a center hood section, a rider seat section, a battery compartment and storage area section, and a pair of rear fenders with a storage bed section. The sections may in the form of releasably attached panels that are swapped in and out in order to configure the vehicle for a specific use. As such, the section are understood to be molded individually. 
Bonfilio et al. (US-4,676,545, hereinafter Bonfilio) – teaches in the (Abstract) a modular structure formed of components which when assembled define the basic chassis of a land, sea, or air vehicle, to which chassis is attachable a body which may be a fuselage or hull in a selected configuration to create the desired vehicle. However, Bonfilio utilizes a design that requires overlying the floor tray and secured thereto is a safety capsule, the capsule acting as a truss for the chassis and functioning as the cockpit section of a body which, in the case of an automobile. With (Col. 4, lines 11-16) clarifying that the safety capsule 16, which functions as a sectioned cockpit, is mounted over the floor tray and bolted thereto, the capsule serving as a reinforcing truss for the chassis. The safety capsule completes the structural integrity of the floor tray, for it bolts down into it and thereby bridges stresses around the door openings. As such, the flooring is understood to be bolted to the capsule and not molded as a single entity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 730 AM-530 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741                                                                                                                                                                                                        
/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715